 

Case 3:17-cr-01662-CAB Document 61 Filed 08/23/21 Page/R. 137 Page 1 of 2

[eo

ST rw es ener

 

    

San iy
AO 34s (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations el ff

UNITED STATES DISTRICT COURT | U6 93 2991

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA ent
sou CLERK ps bi DIS STRICT co COURT
UNITED STATES OF AMERICA JUDGMENT IN A CREMINALEASE OF CALIFORNIA
, (For Revocation of Probation or Supervised Release} mePUTY
Vv. , - {For Offenses Committed On or After November 1, 1987)
CARLOS EDUARDO CUADROS (1) Case Number: 17CR1I662-CAB

JOHN O. LANAHAN

 

Defendant's Attomey
REGISTRATION NO. 62056298
CT -
THE DEF ENDANT:
[X] admitted guilt to violation of allegation(s) No. 6,7

L] was found guilty in violation of allegation(s} No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
6 nvla, Comply with ali lawful rules of the probation department
7 nv22, Failure to participate in mental health treatment

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attomey for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

August 2021

Date of Jfnpositidn of Sentence

 

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
 

_ Case 3:17-cr-01662-CAB Document 61 Filed 08/23/21 PagelD.138 Page 2 of 2
wy

a
AO 245D (CASD Rey, 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: CARLOS EDUARDO CUADROS (1) Judgment - Page 2 of 2
CASE NUMBER: 17€R1662-CAB
IMPRISONMENT

The defendant is heréby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
SIX (6) MONTHS.

 

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

1

The defendant is remanded to the custody of the United States Marshal.

Ol - The defendant shall surrender to the United States Marshal for this district:
Ol at ALM. on

 

 

O as notified by the United States Marshal.

O The defendant shall surrender for: service of sentence at the institution designated by the Bureau of
Prisons: ,
C] onor before
' 1 as notified by the United States Marshal.

L] as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on | to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

if

17CR1662-CAB
